Citation Nr: 1209870	
Decision Date: 03/16/12    Archive Date: 03/28/12

DOCKET NO.  08-07 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an effective date earlier than June 7, 2006, for grant of service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a cervical spine disorder.

3.  Entitlement to service connection for a lumbar spine disorder with radiculopathy.

4.  Entitlement to service connection for residuals of a head injury.

5.  Entitlement to service connection for sleep apnea. 


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to May 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an October 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico that granted service connection for PTSD and assigned an effective date of June 7, 2006.  Custody of the file was subsequently transferred to the RO in Nashville, Tennessee, which is currently VA's Agency of Original Jurisdiction (AOJ).

Also on appeal are a July 2007 rating decision by the Nashville RO that denied service connection for degenerative joint disease (DJD) of the cervical spine and a March 2010 RO rating decision that denied the remaining issues identified on the title page. 

The Board's decision on the issue of entitlement to earlier effective date for service connection for PTSD is set forth below.  The other issues on appeal are addressed in the Remand that follows the Order section of the Decision below.


FINDINGS OF FACT

1.  The Veteran's claim for service connection for PTSD was received by the RO on June 7, 2006.  

2.  There were no open or unresolved claims for service connection for any acquired psychiatric disorder prior to June 7, 2006.


CONCLUSION OF LAW

The criteria for assignment of an effective date prior to June 7, 2006, for service connection for PTSD are not met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2011); 38 C.F.R. § 3.400 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Before addressing the merits of the Veteran's claim on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011). 

Although full VCAA notice was not provided until after the initial adjudication of the claim for earlier effective date of service connection, the Board finds there is no prejudice in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice in October 2007, and the completion of all indicated development of the record, the originating agency readjudicated the claim based on all evidence of record as shown in the Statement of the Case (SOC) in January 2008.  There is no indication in the record or reason to believe that any ultimate decision of the originating agency would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (a timing error may be cured by a new VCAA notification followed by a readjudication of the claim).  

The RO also provided assistance as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran's service treatment records were obtained, as well as records from those post-service medical providers identified as having potentially relevant records.  The Veteran was advised of his entitlement to a hearing before the Board but declined a hearing on this issue.  Remand for medical examination is not required because the Veteran's current symptoms are not relevant to resolution of the issue adjudicated below.  The Veteran has not identified any additional evidence that should be obtained before the appeal is adjudicated, and the Board is also unaware of any such existing outstanding evidence.  

In sum, based on a review of the claims file, the Board finds there is no indication in the record that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the appeal.

Applicable Laws and Regulations

Service connection for PTSD "requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms an in-service stressor; and credible supporting evidence that the in-service stressor occurred."  38 C.F.R. § 3.304(f).

Applicable criteria provide that the effective date for an award of service connection for claims received within 1 year after separation from service shall be the day following separation from service, or date entitlement arose; otherwise, the effective date shall be the date of receipt of claim, or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b).  The effective date for awards based on new and material evidence received after a final disallowance, is the date of receipt of new claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(q)(r).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Evidence and Analysis

In August 1970 the Veteran submitted a claim for service connection for being "very nervous" since discharge from service.  The Veteran was afforded a VA psychiatric examination in November 1970 that diagnosed "transient situational reaction."  The Veteran's claim was denied in a rating decision in December 1970; the Veteran did not appeal.

The Veteran's DD Form 214, which shows awards including Bronze Star Medal with "v" device and the Combat Infantryman Badge, is of record and demonstrates combat-related in-service stressors.  The file also contains a VA-contracted Psychological Assessment Report dated April 17, 2006, in which the examining psychologist diagnosed combat-related PTSD.  Given that the elements of service connection for PTSD were all shown on April 17, 2006, the Board finds that entitlement to service connection arose on that date.  However, the Veteran's claim for service connection for PTSD was not received by the RO until June 7, 2006.  The Board notes at this point that there is no indication of any open, unresolved or informal claim of service connection for any acquired psychiatric disorder between the denied claim in December 1970 and the new claim in June 2006.  

Following development, including an August 2006 VA psychiatric examination that confirmed the diagnosis of PTSD, the RO issued the rating decision on appeal that granted service connection effective from June 7, 2006, the date the claim was received by the RO.

In his Notice of Disagreement (NOD), received in May 2007, the Veteran asserted entitlement to an earlier effective date because his symptoms of PTSD had been present since his discharge from service in 1970.  In support, he cites the denied claim in December 1970.

The Board notes at this point that the Veteran did not appeal the denial in December 1970; where a prior unappealed decision becomes final and binding on a veteran, the effective date of a subsequent award of service connection is the date of receipt of a reopened claim, not the date of receipt of the original claim.  Sears v. Principi, 16 Vet. App. 244 (2002); Melton v. West, 13 Vet. App. 442 (2000).  Thus, an application that was previously denied cannot preserve an effective date for a later grant of benefits based on a new application.  "The fact that the appellant had previously submitted claim applications, which had been denied, is not relevant to the assignment of an effective date based on a current application."   Wright v. Gober, 10 Vet. App. 343, 346-47 (1997).

The file contains letters from the Veteran's mother and another, both received in August 2006, asserting that the Veteran showed erratic behavior immediately after returning home from Vietnam.  A layperson can certainly provide an eyewitness account of a veteran's visible symptoms; see Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, the question of whether the Veteran had symptoms of PTSD prior to the actual diagnosis of the disorder is irrelevant toward resolution of the issue on appeal.  Whereas the file does not show an unresolved claim for service connection for PTSD or any other acquired psychiatric disorder prior to June 7, 2006, there is simply no basis on which an earlier effective date can be considered. 

In sum, based on review of the evidence above, the Board finds the Veteran's claim of service connection for PTSD was received on June 7, 2006, and although he was diagnosed to have PTSD prior to that date, the effective date of June 7, 2006, was properly assigned under the provisions of 38 C.F.R. § 3.400.

Because the evidence preponderates against the claim the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. 49, 54.



ORDER

An effective date earlier than June 7, 2006, for service connection for PTSD is denied. 


REMAND

In his substantive appeal on the claim for service connection for cervical spine disorder, received in June 2009, the Veteran requested a hearing before the Board in Washington, DC.  In his substantive appeal on the claims for service connection for head trauma, lumbar spine disorder and sleep apnea, received in January 2011, the Veteran requested a videoconference hearing before the Board from the RO.  In the interest of economy, and because the claims relate to disabilities stemming from the same in-service injury, they should be addressed in a single videoconference hearing.

Because videoconference hearings are scheduled by the RO, this case is REMANDED to the RO via the Appeals Management Center for the following action:

The RO should schedule the Veteran for a videoconference hearing before the Board in accordance with the docket number of the Veteran's appeal.  

By this remand, the Board intimates no opinion as to any final outcome warranted. 

The appellant need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment by the RO.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  
  


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


